BOOTH, Judge.
This cause is before us on appeal from the trial judge’s order denying appellant’s motion for discharge from the Florida State Hospital. The trial judge, in his order, found that the criminal activity record of the appellant indicated “a high probability of a return to a violent type crime,” and that the appellant is “manifestly dangerous to the peace and safety of the public and his release from the hospital would endanger the peace and safety of whatever community he was released into.” The trial judge’s use of the term “manifestly dangerous” does not track the language of Florida Statutes § 394.467 (1979). However, his findings, quoted above, are substantially equivalent to the “likely to injure” language of the statute and this court’s opinion in Hill v. State, 358 So.2d 190 (Fla. 1st DCA 1978). The order of the trial court is affirmed.
ROBERT P. SMITH, Jr., J., and WOOD-IE A. LILES (Retired), Associate Judge, concur.